Judgment insofar as appealed from and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: In the case of Eugene McQuillen, as administrator, the verdict of the jury is contrary to and against the weight of evidence. In the case of Kathleen McQuillen, an infant, the verdict is inadequate. (Appeal by both plaintiffs from part of judgment and order of Erie Trial Term for no cause of action in the administrator’s action and in favor of the infant plaintiff, in an automobile negligence action. The order denied plaintiffs’ motions for a new trial.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.